Citation Nr: 9934979	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  93-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
wound, to include visual disturbances.

2.  Entitlement to service connection for chronic migraine 
headaches due to a head wound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to January 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied entitlement to service 
connection for residuals of a head wound and service 
connection for chronic migraine headaches.

This matter was remanded to the Board in February 1995 for 
further development, to include current VA examinations and 
to obtain pertinent treatment records, if available.  
Further, the Board requested that the RO make another attempt 
to secure the veteran's service medical records.  The Board 
is satisfied that the remand directives were met.  
Additionally, at the time of the remand, the issue of service 
connection for chronic migraine headaches was classified as 
whether the veteran had submitted sufficient evidence so as 
to warrant a reopening of his service connection claim 
related to chronic migraine headaches.  At this time, the 
issue before the Board is entitlement to service connection 
for chronic migraine headaches based on evidence submitted by 
the veteran sufficient to reopen his service connection 
claim.  

The veteran was scheduled for a hearing before a Member of 
the Board on May 5, 1993.  The record reveals that the 
veteran did not appear for that hearing or notify the RO that 
he would not be available.  Thus, the Board will proceed on 
the current evidence of record, as though the request for 
such hearing had been withdrawn.  38 C.F.R. § 20.702(d) 
(1999).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for headaches was originally denied in a rating decision 
dated in November 1975 and the veteran subsequently was 
notified of the same in April 1976.  No appeal was perfected 
therefrom.

2.  In November 1983, the RO determined that the veteran had 
presented sufficient evidence to reopen his claim of 
entitlement to headaches and visual problems secondary to a 
head wound during service, based on 1983 VA outpatient 
records.

3.  The RO denied the claim again in January 1984 for lack of 
evidence to support that headaches and poor vision were 
related to the veteran's inservice injury.  No appeal was 
perfected therefrom.

4.  Again, in a rating decision dated in June 1992, in 
pertinent part, the RO reopened the veteran's service 
connection claims based on the veteran's own statements and 
VA outpatient records from 1991 and 1992. 

5.  The RO denied the veteran's claim of entitlement to 
service connection for residuals of a head wound, to include 
visual problems and migraine headaches.

6.  Medical evidence of a nexus between visual disturbances 
and the veteran's period of service has not been submitted.

7.  Medical evidence of a nexus between chronic migraine 
headaches and the veteran's period of service has not been 
submitted.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's 1992 rating decision 
that denied service connection for residuals of an injury to 
the head, including visual disturbances and migraine 
headaches is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the head, including visual 
disturbances is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for migraine headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran alleges that his post-service migraine headaches 
and visual disturbances are due to a head wound in service, 
and as such, his claims of entitlement to service connection 
for those disabilities should be granted.  

Upon establishing a well grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has held that 
there are three threshold evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).

A review of the record reveals that the veteran in this case 
has not established a well grounded claim.  Overall, the 
veteran has not presented competent evidence of a plausible 
claim, that is, one that is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Essentially, the 
veteran has not provided evidence of a medical link between 
his chronic migraine headaches and visual disturbances and 
his period of service.  Thus, since these claims are not well 
grounded, the VA does not have a statutory duty to assist the 
veteran in any further development of the case.  38 U.S.C.A. 
§ 5107(a); see also Morton v. West, 12 Vet. App. 477 (1999).

The veteran's service medical records of record only entail 
an examination both at entrance in November 1968 and at 
separation in November 1971, neither of which discloses any 
pertinent notations, complaints, or clinical findings.  Some 
of the veteran's service personnel records are available, and 
the Board is aware that the veteran earned a Purple Heart 
during his service in Vietnam.  Also, the veteran's Form 
DD214 reveals that the veteran served in Vietnam and earned 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  However, at no point 
during his discharge examination in 1971 did the veteran 
indicate that he had been experiencing headache or vision 
problems as a result of an inservice wound.  Thus, in this 
regard, the veteran has failed to establish a well grounded 
claim.  Caluza at 506.

Furthermore, the veteran did not claim entitlement to service 
connection for migraine headaches or residual vision problems 
when he first filed a claim shortly after service in February 
1972, for entitlement to benefits related to an inservice 
wound, whereas, as that time, the veteran did claim 
entitlement to service connection for other residuals related 
to the inservice head wound.  Moreover, the first evidence of 
record that supports that the veteran was experiencing 
headaches and visual disturbances appears in the report from 
VA examination conducted in September 1975.  At that time, 
the examiner recited the veteran's reported history of visual 
problems followed by headaches shortly after an ambush in 
service.  Also, in a narrative of the veteran's history, the 
examiner noted that the veteran had been involved in a truck 
accident in 1974 and that he attributed the accident to his 
migraines and eye problems.  The examiner rendered a 
diagnosis of migraine headache accompanied by eye problems, 
"started in service."

However, the examiner's statement that the veteran's visual 
disturbances and chronic migraine headaches had begun during 
his period of service appears to be based solely on the 
veteran's own recitation and not on supporting medical 
evidence otherwise.  When a medical opinion depends upon the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, 
in this regard, the veteran has not established a well 
grounded claim.

Moreover, during hospitalization from March to April 1976, 
the veteran reported that at the time of his injury during 
his service in Vietnam, he was unconscious and had to have 
some stitches.  The Board acknowledges that service 
connection is in effect for residual scars over the right 
eye; thus, there is competent evidence of an inservice wound.  
However, there is no medical evidence to suggest that the 
veteran's wound to the area of the right eye also resulted in 
visual disturbances or migraine headaches so as to establish 
a well grounded claim.  

Furthermore, in VA medical certificate dated in November 
1983, related generally to complaints for other disabilities, 
the veteran reported a 13-year history of visual changes and 
disturbances.  Nonetheless, in spite of the veteran's 
assertions, there are no medical data to substantiate a 13-
year history at that time, or any clinical records that tend 
to suggest any relationship between visual problems and the 
veteran's period of service.  Therefore, in this regard as 
well, the veteran has failed to establish a well grounded 
claim.  See Caluza at 506.  In 

In VA outpatient records that extend from December 1983 to 
July 1985, the veteran reported severe headaches and a 
history of head trauma.  The examiner noted questionable 
etiology of the headaches.  Further, there are no clinical 
data during that period of treatment that support a nexus 
between the post-service headaches and visual problems and 
the veteran's inservice head trauma or any relationship to 
his period of service in general.  Therefore, in this 
respect, the veteran has failed to establish a well grounded 
claim.  Id.

Medical records dated from November 1985 to September 1992 
relate to treatment for the veteran's psychiatric and other 
disorders.  In a report from VA examination conducted in July 
1995, the veteran reported the onset of his migraine 
headaches in 1971.  Upon examination and review of the 
veteran's past medical history, the examiner observed that 
the veteran's migraine headaches and associated visual 
disturbances were probably not causally related to his 
service-connected injury.  Thus, in this sense, the veteran 
has not established a well grounded claim for failure to 
present competent evidence of a nexus between his claimed 
disabilities and his period of service.  Id.  

Moreover, the same examiner reiterated his opinion in a 
statement rendered in December 1995.  Although the veteran 
displayed classical symptomatology of migraine headaches, 
thus presenting competent evidence of current disability, the 
examiner stated that there was no evidence to suggest that 
the veteran's headaches related to the inservice head trauma, 
primarily due to the absence of any noticeable structural 
tissue changes typical of events surrounding trauma to the 
head.  Furthermore, the examiner noted that the veteran's 
visual disturbances as described by the veteran were not 
secondary to the migraine headaches.  Overall, the examiner 
opined that the veteran's residuals of an injury to his head 
did not include migraine headaches or visual disturbances, 
and that there was no evidence to suggest otherwise that the 
veteran's disabilities related to his period of service.  

Therefore, in light of the above, the veteran has failed to 
establish a well grounded claim with respect to his 
assertions of entitlement to service connection for visual 
disturbances and chronic migraine headaches.  Overall, the 
veteran has not presented competent evidence of a nexus 
between his post-service migraine headache and visual 
problems and his period of service.  While the veteran's 
representative has argued that further development should 
have been done, there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 5107; 
see Morton v. West, supra.

ORDER

Entitlement to service connection for residuals of a head 
wound, to include visual disturbances, is denied.

Entitlement to service connection for chronic migraine 
headaches is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

